DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the prior art does not disclose: 
A machine-implemented method for detecting a positioning deviation of an operating unit in a pharmacy order-picking system, the method comprising: 
accessing a setpoint value corresponding to a reference position, 
the reference position is a physical location in the pharmacy order-picking system; 
approaching, using the operating unit, in a horizontal direction, the reference position; 
detecting a signal that is characteristic of the reference position; 
ascertaining an actual value of the reference position; 
comparing the setpoint value with the actual value; 
determining a horizontal deviation based on the comparison of the setpoint value and the actual value; and 
if the horizontal deviation exceeds a threshold value, outputting a signal indicating a need for a correction, as claimed.

Relative to claim 8, the prior art does not disclose: 
A method for operating a pharmacy order-picking system, the method comprising: 
ascertaining an actual value of a reference position, the reference position is a physical location in the pharmacy order-picking system; 
comparing the actual value of the reference position with a stored setpoint value corresponding to the reference position; 
determining a horizontal deviation based on the comparison of the stored setpoint value and the actual value; and 
if the horizontal deviation exceeds a threshold value, outputting a signal indicating correction is needed, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655